DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:  	
 	1. 	(Currently Amended)  An apparatus for use in a system for transmission of transportation vehicle-based environmental data relating to a transportation vehicle traveling on a predefined road section to collect data 
at least one environment sensor for determining environmental data, wherein performance of the at least one environment sensor is described by quality parameters, and the quality parameters relate to the functionality of the at least one environmental sensor; and 
a communication device for communication between the transportation vehicle and a system backend, wherein the communication device transmits data records created from the environmental data and the quality parameters and a header that includes a summary for each data record, wherein, the header indicates whether quality parameters comply with a predetermined standard.

2. 	(Currently Amended)  A system for transmission of transportation vehicle-based environmental data relating to a transportation vehicle traveling on a predefined road section to collect data 
the apparatus of claim 1, 
wherein the system backend, with which the transportation vehicle apparatus communicates, is configured to collect the data 
wherein the system backend is further configured to process corresponding data records of the transportation vehicle apparatus or apparatuses included in the plurality of transportation vehicles, manage the communication between the transportation vehicle apparatus or apparatuses included in the plurality of transportation vehicles and the system backend, and communicate with a customer, 
wherein each communicated header corresponds to a data record created from the at least one environmental sensor or a respective at least one sensor of the apparatuses included in the plurality of transportation vehicles,
wherein, in response to a respective header being transmitted to the system backend, the quality parameters of the respective header are checked, 
wherein the respective header is rejected in response to the quality parameters not complying with a predetermined standard, and 
wherein the respective header is retained for further processing in response to the quality parameters complying with the predetermined standard.

3. 	(Canceled)  

4. 	(Previously Presented)  The apparatus of claim 1, wherein the quality parameters determine the quality of a sensor in the sensor system based on the measured values from another sensor in the sensor system or the measured values from a further sensor of the transportation vehicle.

5. 	((Previously Presented)  The apparatus of claim 1, wherein the predefined standard determines whether or not the performance of the sensor system is sufficient to carry out measurements.

6. 	(Previously Presented)  The apparatus of claim 1, wherein an associated data record is retrieved from the transportation vehicle as a function of the header.

7. 	(Previously Presented)  The apparatus of claim 6, wherein the retrieved data record is stored in the system backend for further use.

8. 	(Previously Presented)  The apparatus of claim 6, wherein a data record is retrieved when there is a corresponding request from a customer as a function of the header.

9. 	(Previously Presented)  The apparatus of claim 6, wherein the request for data records relating to a predefined route section is given by a customer who communicates exclusively with the system backend via an interface.

10. 	(Previously Presented)  The apparatus of claim 9, wherein the customer determines the measurement parameters of the data record relating to a predefined route section, with the result that the system backend determines whether corresponding data records are retrieved from the transportation vehicle or transportation vehicles and are made available to the customer based on the headers provided by the transportation vehicle.

11. 	(Currently Amended)  A method for transmitting transportation vehicle-based environmental data relating to at least one transportation vehicle traveling on a predefined road section to a system backend for collecting data 
generating data relating to the environment of the transportation vehicle by at least one environment sensor; 
generating quality parameters relating to the at least one environment sensor an environment sensor system, wherein the quality parameters enable a statement regarding the performance of the at least one environment sensor 
combining the quality parameters and the measurement data to form a data record and creating a header that provides a summary relating to the data record; 
transmitting the header to the system backend; and 
checking the quality parameters of the header, 
wherein the header is rejected in response to the quality parameters not complying with a predetermined standard, and the header is retained for further processing in response to the quality parameters complying with the predetermined standard, and
wherein the quality parameters relate to the functionality of the at least one environment sensor environment sensor system.

12. 	(Canceled)  

13. 	(Currently Amended)  The method of claim 11, wherein the quality parameters determine the quality of [[a]] at least one environment sensor in the environment sensor system based on the measured values from another sensor in the environment sensor system or the measured values from a further sensor of the transportation vehicle.
14. 	(Currently Amended)  The method of claim 11, wherein the predefined standard determines whether or not the performance of the environment sensor system is sufficient to carry out 

15. 	(Previously Presented)  The method of claim 11, wherein an associated data record is retrieved from the transportation vehicle as a function of the header.

16. 	(Previously Presented)  The method of claim 15, wherein the retrieved data record is stored in the system backend for further use.

17. 	(Previously Presented)  The method of claim 15, wherein a data record is retrieved when there is a corresponding request from a customer as a function of the header.

18. 	(Previously Presented)  The method of claim 15, wherein the request for data records relating to a predefined route section is given by a customer who communicates exclusively with the system backend via an interface.

19. 	(Currently Amended)  The method of claim 18, wherein the customer determines the measurement parameters of the data record relating to a predefined route section, with the result that the system backend determines whether corresponding data records are retrieved from the transportation vehicle or transportation vehicles and are made available to the customer based on the header provided by the transportation vehicle.
Reason(s) for Allowance
The amendments to the claims and remarks from 03/01/2021 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684